UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2397


CATHERINE DENISE RANDOLPH,

                Plaintiff - Appellant,

          v.

UNITED STATES; NEW TECHNOLOGY HOME-BROADCASTING BUSINESS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-03609-JFM)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Catherine Denise Randolph appeals the district court’s

order dismissing her complaint as frivolous and for failing to

state a claim. See 28 U.S.C. § 1915(e)(2)(B) (2012).                   We have

reviewed the record and find no reversible error.               Accordingly,

we dismiss the appeal for the reasons stated by the district

court.    Randolph v. United States, No. 1:14-cv-03609-JFM (D. Md.

Dec. 12, 2014).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented     in   the

materials      before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                        2